Case 1:20-cv-02985-WJM-SKC Document 74 Filed 11/10/20 USDC Colorado Page 1 of 18




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                   Judge William J. Martínez

   Civil Action No. 20-cv-2985-WJM-SKC

   DENVER HOMELESS OUT LOUD, et al.,

          Plaintiffs,

   v.

   DENVER, COLORADO,1 et al.,

          Defendants.


              ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
                     MOTION FOR LIMITED EXPEDITED DISCOVERY


          This civil rights dispute is before the Court on Plaintiffs’ Motion for Limited

   Expedited Discovery (the “Motion”). (ECF No. 58.) Defendants The City and County of

   Denver and Governor Jared Polis2 (jointly, “Defendants”) filed a response in opposition

   (ECF No. 60), and Plaintiffs replied (ECF No. 62). For the following reasons, the Motion

   is granted in part and denied in part.

                                           I. BACKGROUND

          On October 5, 2020, Plaintiffs Denver Homeless Out Loud and several people

   experiencing homelessness filed a putative class action against the City and County of

   Denver and several of its officials, Governor Polis, an environmental services company,



          1
           Defendants note that Plaintiffs have incorrectly designated “The City and County of
   Denver” as “Denver, Colorado.” (ECF No. 60 at 1 n.1.)
          2
            Governor Polis, in his official capacity, responds to the Motion. Plaintiffs have clarified
   that they do not seek an injunction against either the Governor in his individual capacity or
   individual Colorado State Patrol troopers. (ECF Nos. 60, 67 at 1 n.1.)
Case 1:20-cv-02985-WJM-SKC Document 74 Filed 11/10/20 USDC Colorado Page 2 of 18




   and numerous city and state law enforcement officers. (ECF No. 1.) Plaintiffs later filed

   an amended Class Action Complaint (the “Complaint”), alleging numerous state and

   federal constitutional violations, breach of contract, and other common law and

   statutory claims. (ECF No. 46.)

          In the Complaint, Plaintiffs allege that Defendants have swept numerous

   homeless encampments around Denver without notice and have seized or disposed of

   homeless individuals’ property without due process. (Id. ¶¶ 1–3.) The COVID-19

   pandemic has allegedly exacerbated the detrimental effects of the sweeps and

   endangered the lives of these displaced individuals. Instead of living in encampments,

   Plaintiffs allege the sweeps have forced many people experiencing homelessness to

   live in shelters, which, according to the Centers for Disease Control and Prevention

   (“CDC”) guidance, may increase the risk for contracting COVID-19 for people

   experiencing homelessness and the community. (Id. ¶ 7.)

          Plaintiffs also filed a Motion for Preliminary Injunction and Expedited Hearing (the

   “PI Motion”), which is not yet fully briefed.3 (ECF No. 47.) At issue in the PI Motion are

   Plaintiffs’ claims under Monell v. Department of Social Services, 436 U.S. 658 (1978),

   under the Fourteenth Amendment (substantive and procedural due process), under the

   Fourth Amendment, and for breach of contract. (ECF No. 58 at 6.)

          In anticipation of the hearing, Plaintiffs have requested limited expedited

   discovery. (See ECF No. 58.) Plaintiffs acknowledge that Defendants have agreed to

   provide certain expedited discovery but have declined to provide much of the


          3
          The Court anticipates that the PI Motion will be fully briefed by November 16, 2020.
   (ECF No. 53.)

                                                 2
Case 1:20-cv-02985-WJM-SKC Document 74 Filed 11/10/20 USDC Colorado Page 3 of 18




   documentation Plaintiffs request. (See ECF Nos. 58, 60.) Plaintiffs have filed a reply

   explaining why they believe they are entitled to all of the requested expedited discovery.

   (ECF No. 62.)

                                    II. LEGAL STANDARD

         Federal Rule of Civil Procedure 26(d) generally provides that formal discovery

   will not commence until after the parties have conferred as required by Rule 26(f). See

   Qwest Commc’ns Int’l, Inc. v. WorldQuest Networks, Inc., 213 F.R.D. 418, 419 (D. Colo.

   2003). However, exercising its broad discretion over the control of discovery and

   pursuant to Rule 26(d), a court may modify the normal time limitations that apply under

   the discovery rules where good cause is shown by the party seeking expedited

   discovery. See Grayeyes v. Cox, 2018 WL 3421340, at *1 (D. Utah July 13, 2018)

   (internal quotation marks and citations omitted).

         A party seeking expedited discovery in advance of a Rule 26(f) conference has

   the burden of showing good cause for the requested departure from usual discovery

   procedures. Qwest, 213 F.R.D. at 419 (citing Pod–Ners, LLC v. Northern Feed & Bean

   of Lucerne, Ltd. Liability Co., 204 F.R.D. 675, 676 (D. Colo. 2002)). To determine

   whether good cause exists, “the Court should examine the entirety of the record to date

   and the reasonableness of the request in light of all the surrounding circumstances,”

   which may include consideration of: “(1) whether a preliminary injunction is pending;

   (2) the breadth of the discovery requests; (3) the purpose for requesting the expedited

   discovery; (4) the burden on the defendants to comply with the requests; and (5) how

   far in advance of the typical discovery process the request was made.” Icon Health &



                                               3
Case 1:20-cv-02985-WJM-SKC Document 74 Filed 11/10/20 USDC Colorado Page 4 of 18




   Fitness, Inc. v. Johnson Health Tech N. Am., Inc., 2011 WL 13136539, at *1 (D. Utah

   Mar. 1, 2011).

          “Expedited discovery may also be appropriate in cases where physical evidence

   may be consumed or destroyed with the passage of time, thereby disadvantaging one

   or more parties to the litigation.” Qwest, 213 F.R.D. at 419 (citing Pod–Ners, 204

   F.R.D. at 676). “However, in every case, the court has the discretion, in the interests of

   justice, to prevent excessive or burdensome discovery.” Id. (citing Fed. R. Civ. P.

   26(b)(2); Mack v. Great Atl. and Pac. Tea Co., Inc., 871 F.2d 179, 187 (1st Cir. 1989)

   (noting the trial court’s power to deal with the problem of over-discovery); Otis Clapp &

   Son, Inc. v. Filmore Vitamin Co., 754 F.2d 738, 743 (7th Cir. 1985) (recognizing that

   district court judges are given broad discretion to supervise the discovery process, and

   their decisions are subject to review only for abuse of discretion)).

                           III. PARTIES’ DISCOVERY REQUESTS

   A.     Agreed Discovery Requests

          Defendants have agreed to provide several categories of discovery to Plaintiffs

   before the preliminary injunction hearing:

   Both sets of Defendants have agreed to produce:

   •      Any and all final written policies and/or procedures promulgated regarding the
          cleanups or area restrictions at Lincoln Park on July 29, 2020, Morey Middle
          School on August 5, 2020, and/or the South Platte River on September 15,
          2020; and

   •      Any and all policies and/or procedures related to the declaration of a public
          health emergency that led to the area restrictions at Lincoln Park on July 29,
          2020, Morey Middle School on August 5, 2020, and/or the South Platte River on
          September 15, 2020.



                                                4
Case 1:20-cv-02985-WJM-SKC Document 74 Filed 11/10/20 USDC Colorado Page 5 of 18




   Denver Defendants have agreed to produce:

   •     Written records showing what property was stored relating to the area
         restrictions at Lincoln Park on July 29, 2020, Morey Middle School on August 5,
         2020, and/or the South Platte River on September 15, 2020;

   •     Written communications between City officials and the CDC regarding CDC
         guidance related to homeless encampments during COVID-19; and

   •     Video recordings and/or transcripts of press conferences and/or press releases
         referencing the area restrictions at Lincoln Park on July 29, 2020, Morey Middle
         School on August 5, 2020, and/or the South Platte River on September 15,
         2020, including but not limited to the press conferences conducted on July 29,
         2020 (by Defendant Robinson) and July 31, 2020 (by Defendants Hancock and
         McDonald).

   Defendant Jared Polis has agreed to produce:

   •     Any and all video recordings and/or transcripts of press conferences and/or
         press releases referencing the cleanups or area restrictions at Lincoln Park on
         July 29, 2020 including but not limited to the press conferences conducted on:
         July 23, 2020 (by Defendant Polis); and

   •     Any and all written communications (including, but not limited to, emails, text
         messages, and/or call logs) to and/or from Defendant Polis and/or his executive
         staff relating to the CDC’s guidance on Unsheltered Homelessness and
         Coronavirus Disease 2019 (COVID-19) for Homeless Service Providers and
         Local Officials and People Experiencing Homelessness. This request is not
         intended to cover any constituent communications that mention the CDC
         guidance.

   (ECF No. 58 at 1–2.)

         B.     Disputed Discovery Requests

         Plaintiffs seek the following discovery, which Defendants oppose providing at this

   stage of the proceedings:

   •     Any and all written communications (including emails, text messages, and/or call
         logs) to and/or from Defendant McDonald (and his subordinates at DDPHE
         [“Denver Department of Public Health and Environment”]), Defendant Hancock
         (and the Mayor’s staff), Defendant Bronson (and the City Attorney’s staff),
         Defendant Robinson (and the Department of Public Safety’s staff) relating to the
         sweeps at Lincoln Park (on July 29, 2020), Morey Middle School (on August 5,

                                              5
Case 1:20-cv-02985-WJM-SKC Document 74 Filed 11/10/20 USDC Colorado Page 6 of 18




          2020), and/or the South Platte River (on September 15, 2020) (including drafts);

   •      Any and all evidence and/or written communications (including, but not limited
          to, emails, text messages, and/or call logs) related to the declaration of a public
          health emergency that led to the sweeps at Lincoln Park (on July 29, 2020),
          Morey Middle School (on August 5, 2020), and/or the South Platte River (on
          September 15, 2020);

   •      Any and all written communications (including, but not limited to, emails, text
          messages, and/or call logs) to and/or from Defendant McDonald (and his
          subordinates at the Denver Department of Public Health and Environment),
          Defendant Hancock (and the Mayor’s staff), Defendant Bronson (and the City
          Attorney’s staff), Defendant Robinson (and the Department of Public Safety’s
          staff) relating to the CDC’s guidance on Unsheltered Homelessness and
          Coronavirus Disease 2019 (COVID-19) for Homeless Service Providers and
          Local Officials and People Experiencing Homelessness;4 and

   •      Any and all written records showing what property was seized, stored, and/or
          destroyed relating to the sweeps at Lincoln Park (on July 29, 2020), Morey
          Middle School (on August 5, 2020), and/or the South Platte River (on September
          15, 2020).5

   (ECF No. 58 at 2–3.)

          In the response, Defendants ask for reciprocal discovery. Specifically,

   Defendants request that, should the Court be inclined to grant Plaintiffs any expedited

   discovery into past events or prior conduct, the Court require Plaintiffs to provide

   Defendants with the necessary information to defend against such allegations. (ECF

   No. 60 at 10.)




          4
             According to Plaintiffs, the Denver Defendants have only agreed to produce the
   following subset of this information: “Written communications between City officials and the
   CDC regarding CDC guidance related to homeless encampments during COVID-19.” (ECF No.
   58 at 3.)
          5
             According to Plaintiffs, the Denver Defendants have only agreed to produce the
   following subset of this information: “Written records showing what property was stored relating
   to the area restrictions at Lincoln Park (on July 29, 2020), Morey Middle School (on August 5,
   2020), and/or the South Platte River (on September 15, 2020).” (ECF No. 58 at 3.)

                                                  6
Case 1:20-cv-02985-WJM-SKC Document 74 Filed 11/10/20 USDC Colorado Page 7 of 18




                                   IV. PARTIES’ ARGUMENTS

          Plaintiffs summarily argue that early discovery is appropriate, given the

   impending preliminary injunction hearing. (ECF No. 58 at 6.)

          Next, Plaintiffs contend their discovery requests are limited and narrowly tailored

   to the issues presented to the Court in the PI Motion: tw o constitutional claims, a

   contractual claim, and their Monell theory of liability.6 (Id. at 6.)

          Third, Plaintiffs state the discovery is sought to provide the Court with evidence

   relevant to the PI Motion. (Id. at 7.) For instance, Plaintiffs state they must

   demonstrate deliberate indifference for their Fourteenth Amendment claim and Monell

   theory by showing that Defendants knew of a risk of exposing Plaintiffs to danger, and

   despite that risk, took action to expose them to such danger. (Id.) They assert pre-

   sweep and post-sweep communications would reveal such knowledge. (Id.) Further,

   Plaintiffs state they must show that Defendants customarily destroyed their property to

   prove their Fourth Amendment claim, which requires records related to property

   seizure, storage, and destruction. (Id.) Finally, to prove lack of notice in connection

   with their Fourth Amendment, Fourteenth Amendment, and breach of contract claims,

   Plaintiffs argue they require evidence related to the pre-planning of the sweeps,

   including communications to and/or from Defendants related to the sweeps. (Id.)

          Fourth, Plaintiffs assert the burden on Defendants is “not substantial,” as they

   would have sought—and will seek—the same discovery during the normal course of the



          6
            Based on the Court’s review, it appears as though Plaintiffs’ PI Motion is based on
   their Fourteenth Amendment procedural and substantive due process claims, Fourth
   Amendment claim, and breach of contract claim. (ECF No. 47.)

                                                  7
Case 1:20-cv-02985-WJM-SKC Document 74 Filed 11/10/20 USDC Colorado Page 8 of 18




   litigation. (Id.)

           Finally, Plaintiffs assert that although their request is in advance of the normal

   discovery process, the request is not unreasonable because of the pending PI Motion.

   (Id.)

           In response, Defendants state that Plaintiffs’ requests are overly broad, possibly

   privileged, impermissibly backward-looking, and prejudge that the requested discovery

   will be permitted in the normal course of the litigation. (ECF No. 60.)

           First, Defendants characterize Plaintiffs’ requests as “so broad” as to be

   potentially impermissible in the normal course of discovery and as a “fishing

   expedition,” rather than an attempt to support injunctive relief. (Id. at 1.) Requests 1, 2,

   and 3 (as numbered by Defendants in their response) use the overly broad phrases

   “relate to,” “and their staff,” and “his subordinates” in seeking documents from Mayor

   Michael Hancock, City Attorney Kristin Bronson, Director Murphy Robinson of the

   Denver Department of Public Safety, and Director Bob McDonald of the DDPHE.

   Defendants point out that the scope of the term “staff” is unclear and overbroad: the

   Mayor’s staff likely encompasses at least 31 people; DDPHE has five divisions over

   which Executive Director McDonald presides; the Department of Public Safety

   encompasses four safety departments; and the City Attorney’s Office likely seeks

   information from at least 50 to over 100 individuals. (Id. at 5.)

           Next, Defendants emphasize that the requests encompass communications

   between the City Attorney and her staff, many of which are likely protected by attorney-

   client privilege and/or deliberative process privilege. (Id.) They also protest that the



                                                 8
Case 1:20-cv-02985-WJM-SKC Document 74 Filed 11/10/20 USDC Colorado Page 9 of 18




   requests set no reasonable limitations on the scope of the requested information. (Id.)

           Defendants also state that the information Plaintiffs seek is not unusually difficult

   or impossible to determine, particularly considering the length of Plaintiffs’ Complaint

   (112 pages) and initial motion for preliminary injunction (82 pages). (Id. at 6.) With the

   information Defendants have agreed to provide and the information to be filed in the

   response to the PI Motion, Defendants posit that Plaintiffs should be able to present

   their case at the evidentiary hearing without the need for additional expedited discovery.

   (Id.)

           Defendants argue Plaintiffs’ requests are backward-looking and focus only on

   incidents in the past. (Id.) Because preliminary injunctive relief is reserved for harms

   that have yet to occur, Defendants contend that the requests can have no bearing on

   the irreparable harm prong of Plaintiffs’ PI Motion. (Id.)

           Finally, Defendants assert that Plaintiffs’ assertion that “[t]he burden on

   Defendants is not substantial given that the documents and information sought would

   need to be produced during the normal course of the litigation” misstates the issue. (Id.

   at 7.) Although Defendants do not contest that Plaintiffs will request these documents

   in regular discovery, they observe that Plaintiffs’ position “severely prejudges the

   relevance and proportionality of such requests (to say nothing of the success of any

   objections Defendants would assert).” (Id.)

           To that end, Defendants argue the point is not that they would possibly have to

   produce the documents during the normal course of litigation—expedited discovery is

   not the “normal” course. Requiring Defendants to review hundreds of documents and



                                                 9
Case 1:20-cv-02985-WJM-SKC Document 74 Filed 11/10/20 USDC Colorado Page 10 of 18




   tens of thousands of communications,7 determine relevancy, and produce responsive

   documents or prepare a privilege log for any responsive documents not produced, all

   on a highly compressed timeline while preparing their responses to the PI Motion, 8 is

   “unduly burdensome” and “not proportional to the needs of this case—including the

   pending [PI Motion].” (Id.)

          Governor Polis responds separately, noting that as an initial matter, he is not a

   proper party to the preliminary injunction proceedings but recognizes that some

   discovery may be required from him nonetheless. (Id. at 8.) To that end, he agreed to

   the discovery listed above in Part III.A but argues the additional requested discovery

   extends far beyond that which is necessary to ascertain whether there are grounds to

   enjoin him on an ongoing basis. He highlights that Plaintiffs’ discovery requests lump

   all Defendants together and are neither narrowly tailored nor proportional to the

   Governor’s limited role in this case: directing Colorado State Patrol to provide additional

   security for the Lincoln Park sweep. (Id.)

              In their reply, Plaintiffs attempt to demonstrate the tailored nature of their

   requests by delineating what information they do not seek. (ECF No. 62 at 1–2.) They

   argue they require evidence of past misconduct to prove their Monell claim. (Id. at 2.)


          7
             Defendants attempt to put into perspective for the Court the volume of communications
   that would need to be collected and searched to respond to Plaintiffs’ requests and state that
   “as of the date of the filing of this Motion, the email accounts of the four named Denver Officials
   alone—without consideration of their staff or subordinates—contain over 375,000 emails
   totaling approximately 35 GB of data.” (ECF No. 60 at 7.)
          8
             While the Motion was pending, Defendants filed their responses to the PI Motion on
   November 6, 2020 (ECF Nos. 67, 68). Defendants attached numerous exhibits to their
   responses that directly relate to several of Plaintiffs’ discovery requests and which Plaintiffs will
   very likely find helpful in preparing for the evidentiary hearing.

                                                    10
Case 1:20-cv-02985-WJM-SKC Document 74 Filed 11/10/20 USDC Colorado Page 11 of 18




   They reiterate that Defendants would have to provide the requested discovery later in

   the litigation anyway, so the Court should order the discovery now. (Id.) They explain in

   great detail the relevance of the documents they seek and try to explain its limited

   nature—to leadership teams and executive staff. (Id. at 3.) They contest that the

   privilege doctrines bar their discovery requests, particularly in the civil rights context.

   (Id. at 4–8.) Finally, they argue Defendants can adequately defend against the claims

   in the PI Motion because the evidence is in their possession. (Id. at 8.)

                                           V. ANALYSIS

          In analyzing Plaintiffs’ discovery requests and the parties’ arguments, the Court

   has carefully considered the Icon Health factors. For the following reasons, the Court

   grants in part, and denies in large part, Plaintiffs’ Motion.

          Preliminary Injunction. As to the first factor, it is undisputed that Plaintiffs’

   discovery requests relate to an impending evidentiary hearing on the PI Motion. The

   remaining four factors, however, are hotly contested.

          Breadth of Discovery Requests. In applying the “good cause” standard under

   Rule 26(d), a court should consider the scope of the requested discovery. See Qwest,

   213 F.R.D. at 419. Plaintiffs argue their discovery requests are not overbroad and are

   “narrowly tailored,” but their own statements belie their argument. In their reply,

   Plaintiffs admit they do not know what they are truly asking Defendants to provide;

   specifically, they admit that the terms “staff” and “subordinates” “could have been

   clearer (Plaintiffs do not know how Defendant Denver organizes its departments, or

   how these departments characterize certain staff).” (ECF No. 62 at 3 n.2.)



                                                 11
Case 1:20-cv-02985-WJM-SKC Document 74 Filed 11/10/20 USDC Colorado Page 12 of 18




          To the extent Plaintiffs dispute Defendants’ argument that their requests would

   require searching “every single employees’ [sic] emails, texts, and call logs” and state

   they only request documentation related to Defendants’ executive staff (id. at 3 n.1),

   their argument is unpersuasive. Plaintiffs do not provide the Court with an estimate,

   much less a specific number, of people comprising the executive staff of each

   Defendant, or a sense of how many documents are at issue. See Qwest, 213 F.R.D. at

   420 (observing the relief requested in plaintiff’s motion “belies the reference to ‘limited

   discovery’”). By contrast, Defendants state the e-mail accounts of the four named

   Denver Officials alone contain over 375,000 e-mails totaling approximately 35 GB of

   data. (ECF No. 60 at 7.)

          Moreover, the cases on which Plaintiffs rely are inapposite. In another civil rights

   action, Carranza v. Reams, Case No. 1:20-cv-0977-PAB-SKC, ECF No. 36, (D. Colo.

   Apr. 21, 2020), the court permitted expedited discovery of a limited number of daily

   reports, copies of policies and procedures concerning COVID-19, and an inspection of

   a jail by a medical expert. (See ECF No. 58-1.) In Grayeyes v. Cox, the court

   authorized limited expedited discovery, including taking two depositions of election

   officials close to an election and serving requests for production related to a complaint

   and its subsequent investigation. See Grayeyes v. Cox, 2018 U.S. Dist. LEXIS 187276,

   at *5 (D. Utah July 3, 2018). To the contrary, Plaintiffs in this case wish to obtain “any

   and all” evidence of communications among multiple city and state officials and their

   executive staff, some of which Defendants contend may be subject to attorney-client or

   deliberative-process privilege.



                                                12
Case 1:20-cv-02985-WJM-SKC Document 74 Filed 11/10/20 USDC Colorado Page 13 of 18




          Like the Qwest court, the Court is “hard pressed to define the outer boundary” of

   Plaintiffs’ requests. See Qwest, 213 F.R.D. at 420. As Defendants point out, Plaintiffs

   use broad terms such as “any and all” and “related to” in their requests. (ECF No. 58 at

   2–3.) Cf. W. Res., Inc. v. Union Pac. R.R. Co., 2001 WL 1718368, *3 (D. Kan. Dec. 5,

   2001) (noting that the “use of a broad term such as ‘relate to’ provides no basis upon

   which a party can reasonably determine what documents may or may not be

   responsive”). Under these circumstances, the Court finds that Plaintiffs’ expedited

   discovery requests are impermissibly overbroad.

          Purpose for Requesting Discovery. As noted above, Plaintiffs state that they

   request the discovery to provide the Court with evidence relevant to their PI Motion.

   (ECF No. 58 at 7.) The Court finds this purpose to be consistent with furtherance of the

   PI Motion, and an appropriate advancement of the litigation.

          As explained throughout this Order, however, the potential relevance of the

   requests is not the most pressing concern—though the Court is mindful of Defendants’

   assertion that Plaintiffs have essentially assumed their requests are relevant and would

   need to be produced in the normal course of discovery, which “severely prejudges” the

   relevance, proportionality, and ultimate discoverability of the documents requested.

   (ECF No. 60 at 7.) Rather, it is the scope of the requests in the limited time available

   that gives the Court pause.

          Because the Court finds that Plaintiffs’ expedited discovery requests are broad,

   burdensome, and directed toward the merits of the dispute, this factor weighs against

   expedited discovery. See Profil Institut Fur Stoffwechselforschung GbmH v. Profil Inst.



                                               13
Case 1:20-cv-02985-WJM-SKC Document 74 Filed 11/10/20 USDC Colorado Page 14 of 18




   for Clinical Research, 2016 WL 7325466, at *3 (S.D. Cal. Dec. 16, 2016) (citing

   Palermo v. Underground Sols., Inc., 2012 WL 2106228, at *3 (S.D. Cal. June 11, 2012)

   (denying plaintiff’s motion for expedited discovery in advance of its motion for

   preliminary injunction where plaintiff's request “appear[ed] to be a vehicle to conduct the

   entirety of his discovery prior to the Rule 26(f) conference” and would impose an undue

   burden on defendant)); see also Better Packages, Inc. v. Zheng, 2007 WL 1373055, at

   *5 (D.N.J. May 17, 2006) (granting the requests “would lead to the parties conducting

   nearly all discovery in an expedited fashion under the premise of preparing for a

   preliminary injunction hearing, which is not the purpose of expedited discovery”).

          Undue Burden. In addition to the breadth of discovery prong, the undue burden

   element most concerns the Court. Plaintiffs’ repeated reliance on the idea that simply

   because they would request this discovery in the normal course of litigation means the

   Court should grant the instant Motion is conclusory and unavailing. Importantly, all

   Plaintiffs can demonstrate at this juncture is that the discovery would be requested, not

   necessarily granted in full or in part. Further, their position ignores the logistical burden

   on Defendants to produce the requested discovery in a compressed timeframe.

          As discussed in this Order, the burden on Defendants to produce these

   documents before the hearing on the PI Motion would be substantial, given the

   unknown number of individuals in play and the potentially very large volume of

   communications at issue. Further, Governor Polis underscores that the burden of the

   requested discovery is “especially acute at this time,” as Colorado faces a marked

   increase in coronavirus cases and the largest fires in Colorado’s history, “both of which



                                                14
Case 1:20-cv-02985-WJM-SKC Document 74 Filed 11/10/20 USDC Colorado Page 15 of 18




   necessitate additional state action and the Governor’s attention.” (ECF No. 60 at 9.)

          Another potential issue Defendants raise is that the documents requested from

   the City Attorney and her staff may be subject to attorney-client or deliberative-process

   privilege. (ECF No. 60 at 5.) Plaintiffs protest that Defendants have not met their

   burden in demonstrating that the deliberative-process privilege precludes the Court

   from ordering expedited discovery; they argue that purely factual material is not

   protected, courts have found the privilege is outweighed by the interest in disclosure

   where federally protected civil rights are at issue, and the privilege is a qualified one

   that can be overcome by a sufficient showing of need. (ECF No. 62 at 4–5.)

   Additionally, Plaintiffs argue Defendants’ attorney-client privilege argument is vague,

   does not necessarily show that Plaintiffs seek communications between a lawyer and

   client for the primary purpose of obtaining legal advice, and may not cover the requests

   because the crime or fraud exception to attorney-client privilege extends to intentional

   torts. (Id. at 6–8.)

          At this juncture of the litigation, with the overly broad requests before the Court,

   even under the fairly flexible “good cause” standard, the Court finds that Plaintiffs have

   failed to “show[] sufficient cause shown to justify expedited discovery . . . , given the

   breadth of Plaintiffs’ document requests and the likelihood of disputes over assertions

   of privilege by Defendants.” Raza v. City of N.Y., 998 F. Supp. 2d 70, 75 (E.D.N.Y.

   2013). In the Court’s assessment, the aggregate burden on Defendants to fully or even

   substantially comply with Plaintiff’s discovery requests is simply too great at this

   preliminary juncture of the litigation.



                                                15
Case 1:20-cv-02985-WJM-SKC Document 74 Filed 11/10/20 USDC Colorado Page 16 of 18




          Timing. Given the current posture of the case, the Court finds the timing of

   Plaintiffs’ request to be appropriate. The PI Motion was filed with the Complaint, and

   the hearing on the PI Motion has yet to be set. Under such circumstances, the Court

   does not find the expedited discovery request to be too far in advance of the normal

   discovery process.

          Conclusion. Given that Defendants have agreed to produce certain limited

   discovery as set forth in Part III.A above, the Motion will be granted to the extent it

   seeks production of these materials. In light of the Court’s considerable concerns about

   the scope of Plaintiffs’ requests, and the undue burden production would place on

   Defendants in the limited time available, the Court denies the Motion in all other

   respects.

                              VI. COURT-ORDERED DISCOVERY

          In considering what evidence would be most helpful in ruling on the PI Motion,

   the Court has additionally identified at least three other categories of information it will

   direct Defendants to provide, as set forth below. The Court finds that this information

   will assist it in its consideration of the PI Motion, and as a consequence in its discretion,

   and in the exercise of its inherent authority over this litigation, the Court directs

   Defendants to provide the following discovery:

   •      Any evidence concerning the possibility of sanctioned homeless encampments,
          which were discussed by Mayor Hancock in the summer of 2020 but have
          seemingly not come to fruition, including funding available, approved locations
          for sanctioned encampments, and the length of time anticipated to move people
          experiencing homelessness to such sanctioned encampments;

   •      Any evidence regarding the frequency and geographic scope of COVID-19
          testing in homeless encampments in Denver, including a comparison of the rates


                                                 16
Case 1:20-cv-02985-WJM-SKC Document 74 Filed 11/10/20 USDC Colorado Page 17 of 18




         of COVID-19 positivity in encampments versus congregate shelters; and

   •     Any evidence that provides context for Director of the Public Health
         Investigations Division of the DDPHE Danica Lee’s statement that “Currently in
         Denver, of the 326 deaths of people from COVID-19 in Denver to date seven
         have been people who were experiencing homelessness from COVID-19.” (ECF
         68-1 ¶ 34.) The Court wishes Defendants to put these numbers in perspective
         by providing the latest estimate of the number of people experiencing
         homelessness in Denver.

                                     VII. CONCLUSION

         For the reasons stated above, the Court ORDERS:

         1.    Plaintiffs’ Motion for Limited Expedited Discovery (ECF No. 58) is

               GRANTED to the extent the parties shall exchange the agreed-upon

               discovery set forth above in Part III.A by December 1, 2020, and it is

               otherwise DENIED, without prejudice to Plaintiffs’ ability to propound

               these discovery requests in the course of merits discovery later in this

               litigation.

         2.    Defendants shall serve the Court-ordered discovery set forth above in

               Part VI on Plaintiffs and shall also file these discovery materials with the

               Court by December 1, 2020.

         3.    A two-day, in-person evidentiary hearing on Plaintiffs’ PI Motion (ECF No.

               47) is hereby set for December 15 and 16, 2020 at 9:00 a.m. in

               Courtroom A801 of the Alfred J. Arraj United States Courthouse. The

               Court will use the following procedure at the Evidentiary Hearing: Counsel

               will have no more than five minutes each for opening statements.

               Plaintiffs and Defendants will then put on their evidence, to be followed by



                                             17
Case 1:20-cv-02985-WJM-SKC Document 74 Filed 11/10/20 USDC Colorado Page 18 of 18




               Plaintiffs in the event they have true rebuttal evidence. Counsel for both

               sides shall have no more than ten minutes each for closing statements.

               The parties shall familiarize themselves with the undersigned’s Revised

               Practice Standards with regard to evidentiary hearings, and with particular

               emphasis on WJM Revised Practice Standard V.F.1, which requires the

               parties to meet and confer regarding the proposed exhibits and, to the

               maximum extent possible, stipulate to the authenticity and admissibility

               thereof. The parties are also encouraged to consult the “Morning-of-Trial

               Deliverables” portion of the undersigned’s Trial Preparation Conference &

               Pretrial Checklist, available here.


         Dated this 10th day of November, 2020.

                                                     BY THE COURT:



                                                     _________________________
                                                     William J. Martínez
                                                     United States District Judge




                                              18
